Name: Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: land transport;  organisation of transport;  transport policy;  employment
 Date Published: nan

 14.11.2009 EN Official Journal of the European Union L 300/88 REGULATION (EC) No 1073/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 October 2009 on common rules for access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) A number of substantial changes are to be made to Council Regulation (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and bus (3) and to Council Regulation (EC) No 12/98 of 11 December 1997 laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State (4). In the interests of clarity and simplification, those Regulations should be recast and incorporated into one single regulation. (2) The establishment of a common transport policy entails, inter alia, laying down common rules applicable to the international carriage of passengers by road as well as the conditions under which non-resident carriers may operate national transport services within a Member State. (3) To ensure a coherent framework for the international carriage of passengers by coach and bus throughout the Community, this Regulation should apply to all international carriage on Community territory. Carriage from Member States to third countries is still largely covered by bilateral agreements between the Member States and those third countries. Therefore, this Regulation should not apply to that part of the journey within the territory of the Member State of picking up or setting down, as long as the necessary agreements between the Community and the third countries concerned have not been concluded. It should, however, apply to the territory of a Member State crossed in transit. (4) Freedom to provide services constitutes a basic principle of the common transport policy and requires that carriers from all Member States be guaranteed access to international transport markets without discrimination on grounds of nationality or place of establishment. (5) The international carriage of passengers by coach and bus should be conditional on the possession of a Community licence. Carriers should be required to carry a certified true copy of the Community licence aboard each of their vehicles, in order to facilitate effective controls by enforcement authorities, especially those outside the Member State in which the carrier is established. The conditions governing the issue and withdrawal of Community licences, their periods of validity and the detailed rules for their use should be determined. It is also necessary to lay down detailed specifications as regards the layout and other features of the Community licence and the certified copies thereof. (6) Roadside checks should be carried out without direct or indirect discrimination on grounds of the nationality of the road transport operator or the country of establishment of the road transport operator or of registration of the vehicle. (7) There should be provision for flexible arrangements subject to certain conditions for special regular services and certain occasional services, in order to satisfy market demand. (8) While maintaining authorisation arrangements for regular services, certain rules should be amended, particularly as regards authorisation procedures. (9) The authorisation for regular services should henceforth be granted subsequent to an authorisation procedure, unless there are clearly specified grounds for refusal attributable to the applicant. The grounds for refusal relating to the relevant market should be either that the service applied for would seriously affect the viability of a comparable service operated under one or more public service contracts on the direct sections concerned or that the principal purpose of the service is not to carry passengers between stops located in different Member States. (10) Non-resident carriers should be allowed to operate national road passenger services, but regard should be had to the specific characteristics of each form of service. When such cabotage operations are performed, they should be subject to Community legislation such as Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport (5) and to national law in force in specified areas in the host Member State. (11) The provisions of Directive 96/71/EC of the European Parliament and of the Council of 16 December 1996 concerning the posting of workers in the framework of the provision of services (6) apply to transport undertakings performing a cabotage operation. (12) Where regular services are concerned, only regular services provided as part of a regular international service, excluding urban and suburban services, should be opened up to non-resident carriers, subject to certain conditions, and in particular to the legislation in force in the host Member State. (13) Member States should grant each other mutual assistance with a view to the sound application of this Regulation. (14) Administrative formalities should be reduced as far as possible without abandoning the controls and penalties that guarantee the correct application and effective enforcement of this Regulation. To this end, the existing rules on the withdrawal of the Community licence should be clarified and strengthened. The current rules should be adapted to allow the effective sanctioning of serious infringements committed in a Member State other than the Member State of establishment. Penalties should be non-discriminatory and proportionate to the seriousness of the infringements. It should be possible to lodge an appeal in respect of any penalties imposed. (15) Member States should enter in their national electronic register of road transport undertakings all serious infringements attributable to carriers which have led to the imposition of a penalty. (16) In order to facilitate and strengthen the exchange of information between national authorities, Member States should exchange the relevant information through the national contact points set up pursuant to Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator (7). (17) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (8). (18) In particular, the Commission should be empowered to establish the format of certain documents to be used for the application of this Regulation and to adapt Annexes I and II of this Regulation to technical progress. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (19) Member States should take the necessary measures to implement this Regulation, in particular as regards effective, proportionate and dissuasive penalties. (20) In order to encourage tourism and the use of environmentally friendly means of transport, Regulation (EC) No 561/2006 should be amended to allow drivers engaged in a single occasional service providing international carriage of passengers to postpone their weekly rest period for up to 12 consecutive 24-hour periods if they are involved in passenger transport activities that typically do not include continuous and long driving hours. Such a postponement should only be allowed under very strict conditions which preserve road safety and take into account the working conditions of drivers, inter alia, the obligation to take weekly rest periods immediately before and after the service. The Commission should monitor closely the use of this derogation. If the factual situation which justifies the use of this derogation changes substantially and the derogation results in a deterioration of road safety, the Commission should take appropriate measures. (21) Since the objective of this Regulation, namely to ensure a coherent framework for the international carriage of passengers by coach and bus throughout the Community, cannot be sufficiently achieved by the Member States and can therefore, by reason of its scale and effects, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Scope 1. This Regulation shall apply to the international carriage of passengers by coach and bus within the territory of the Community by carriers for hire or reward or by own-account carriers established in a Member State in accordance with its law, using vehicles which are registered in that Member State and are suitable and intended, by virtue of their construction and equipment, to carry more than nine persons, including the driver, and to the movement of such vehicles when empty in connection with such carriage. A change of vehicle or an interruption of carriage to enable part of a journey to be made by another means of transport shall not affect the application of this Regulation. 2. In the event of carriage from a Member State to a third country and vice versa, this Regulation shall apply to the part of the journey on the territory of any Member State crossed in transit. It shall not apply to that part of the journey within the territory of the Member State of picking up or setting down, as long as the necessary agreement between the Community and the third country concerned has not been concluded. 3. Pending the conclusion of the agreements referred to in paragraph 2, this Regulation shall not affect provisions relating to the carriage from a Member State to a third country and vice-versa contained in bilateral agreements concluded between Member States and those third countries. 4. This Regulation shall apply to national road passenger services for hire or reward operated on a temporary basis by a non-resident carrier as provided for in Chapter V. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. international carriage means: (a) a journey undertaken by a vehicle the point of departure and the point of arrival of which are in two different Member States, with or without transit through one or more Member States or third countries; (b) a journey undertaken by a vehicle of which the point of departure and the point of arrival are in the same Member State, while the picking up or setting down of passengers is in another Member State or in a third country; (c) a journey undertaken by a vehicle from a Member State to a third country or vice versa, with or without transit through one or more Member States or third countries; or (d) a journey undertaken by a vehicle between third countries, with transit through the territory of one or more Member States; 2. regular services means services which provide for the carriage of passengers at specified intervals along specified routes, passengers being picked up and set down at predetermined stopping points; 3. special regular services means regular services, by whomsoever organised, which provide for the carriage of specified categories of passengers to the exclusion of other passengers; 4. occasional services means services which do not fall within the definition of regular services, including special regular services, and the main characteristic of which is the carriage of groups of passengers constituted on the initiative of the customer or the carrier himself; 5. own-account transport operations means operations carried out for non-commercial and non-profit-making purposes by a natural or legal person, whereby:  the transport activity is only an ancillary activity for that natural or legal person, and  the vehicles used are the property of that natural or legal person or have been obtained by that person on deferred terms or have been the subject of a long-term leasing contract and are driven by a member of the staff of the natural or legal person or by the natural person himself or by personnel employed by, or put at the disposal of, the undertaking under a contractual obligation; 6. host Member State means a Member State in which a carrier operates other than the carriers Member State of establishment; 7. cabotage operations means either:  national road passenger services for hire and reward carried out on a temporary basis by a carrier in a host Member State, or  the picking up and setting down of passengers within the same Member State, in the course of a regular international service, in compliance with the provisions of this Regulation, provided that it is not the principal purpose of the service; 8. serious infringement of Community road transport legislation means an infringement which may lead to the loss of good repute in accordance with Article 6(1) and (2) of Regulation (EC) No 1071/2009, and/or to the temporary or permanent withdrawal of a Community licence. Article 3 Freedom to provide services 1. Any carrier for hire or reward referred to in Article 1 shall be permitted in accordance with this Regulation to carry out regular services, including special regular services and occasional services by coach and bus, without discrimination on grounds of nationality or place of establishment if he: (a) is authorised in the Member State of establishment to undertake carriage by means of regular services, including special regular services, or occasional services by coach and bus, in accordance with the market access conditions laid down by national legislation; (b) satisfies the conditions laid down in accordance with Community rules on admission to the occupation of road passenger transport operator in national and international transport operations; and (c) meets legal requirements regarding the standards for drivers and vehicles as laid down, in particular, in Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community (9), Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (10) and Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers (11). 2. Any own-account carrier referred to in Article 1 shall be permitted to carry out the transport services pursuant to Article 5(5) without discrimination on grounds of nationality or place of establishment if he: (a) is authorised in the Member State of establishment to undertake carriage by coach and bus in accordance with the market-access conditions laid down in national legislation; and (b) meets legal requirements regarding the standards for drivers and vehicles as laid down, in particular, in Directives 92/6/EEC, 96/53/EC and 2003/59/EC. CHAPTER II COMMUNITY LICENCE AND MARKET ACCESS Article 4 Community licence 1. International carriage of passengers by coach and bus shall be carried out subject to possession of a Community licence issued by the competent authorities of the Member State of establishment. 2. The competent authorities of the Member State of establishment shall issue the holder with the original of the Community licence, which shall be kept by the carrier, and the number of certified true copies thereof corresponding to the number of vehicles used for the international carriage of passengers at the disposal of the holder of the Community licence, whether those vehicles are wholly owned, or held in another form, particularly under an instalment-purchase, hire or leasing contract. The Community licence and the certified true copies thereof shall correspond to the model set out in Annex II. They shall contain at least two of the security features listed in Annex I. The Commission shall adapt Annexes I and II to technical progress. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 26(2). The Community licence and the certified true copies thereof shall bear the seal of the issuing authority as well as a signature and a serial number. The serial numbers of the Community licence and the certified true copies thereof shall be recorded in the national electronic register of road transport undertakings provided for in Article 16 of Regulation (EC) No 1071/2009 as part of the data relating to the carrier. 3. The Community licence shall be issued in the name of the carrier and shall be non-transferable. A certified true copy of the Community licence shall be kept in each of the carriers vehicles and shall be presented at the request of any authorised inspecting officer. 4. The Community licence shall be issued for renewable periods of up to 10 years. Community licences and certified true copies thereof issued before the date of application of this Regulation shall remain valid until their date of expiry. 5. Whenever an application for a Community licence is lodged, or a Community licence is renewed in accordance with paragraph 4 of this Article, the competent authorities of the Member State of establishment shall verify whether the carrier satisfies or continues to satisfy the conditions laid down in Article 3(1). 6. Where the conditions referred to in Article 3(1) are not satisfied, the competent authorities of the Member State of establishment shall refuse to issue or renew or shall withdraw a Community licence by means of a reasoned decision. 7. Member States shall guarantee the right of the applicant for, or holder of, a Community licence to appeal against a decision by the competent authorities of the Member State of establishment to refuse or withdraw this licence. 8. Member States may decide that the Community licence shall also be valid for national transport operations. Article 5 Access to the market 1. Regular services shall be open to all, subject, where appropriate, to compulsory reservation. Such services shall be subject to authorisation in accordance with the provisions of Chapter III. Regular services from a Member State to a third country and vice versa shall be subject to authorisation in accordance with the bilateral agreement between the Member State and the third country and, where appropriate, the transited Member State, as long as the necessary agreement between the Community and the third country concerned has not been concluded. The regular nature of the service shall not be affected by any adjustment to the service operating conditions. The organisation of parallel or temporary services, serving the same public as existing regular services, the non-serving of certain stops and the serving of additional stops on existing regular services shall be governed by the same rules as those applicable to existing regular services. 2. Special regular services shall include: (a) the carriage of workers between home and work; (b) the carriage of school pupils and students to and from the educational institution. The fact that a special service may be varied according to the needs of users shall not affect its classification as a regular service. Special regular services shall not be subject to authorisation in accordance with Chapter III where they are covered by a contract concluded between the organiser and the carrier. 3. Occasional services shall not require authorisation in accordance with Chapter III. However, the organisation of parallel or temporary services comparable to existing regular services and serving the same public as the latter shall be subject to authorisation in accordance with the procedure laid down in Chapter III. Occasional services shall not cease to be occasional services solely on the grounds that they are provided at certain intervals. Occasional services may be provided by a group of carriers acting on behalf of the same contractor, and travellers may catch a connection en route, with a different carrier of the same group, on the territory of a Member State. The Commission shall establish the procedures for the names of such carriers and the connection points en route to be communicated to the competent authorities of the Member States concerned. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 26(2). 4. Empty journeys by vehicles in connection with the transport operations referred to in the third subparagraph of paragraph 2, and in the first subparagraph of paragraph 3, shall likewise not require authorisation. 5. Own-account transport operations shall be exempt from any system of authorisation but shall be subject to a system of certificates. The certificates shall be issued by the competent authorities of the Member State in which the vehicle is registered and shall be valid for the entire journey including transit. The Commission shall establish the format of the certificates. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 26(2). CHAPTER III REGULAR SERVICES SUBJECT TO AUTHORISATION Article 6 Nature of authorisation 1. Authorisations shall be issued in the name of the carrier and shall be non-transferable. However, a carrier who has received an authorisation may, with the consent of the competent authority of the Member State in whose territory the point of departure is situated, hereinafter referred to as the authorising authority, operate the service through a subcontractor. In this case, the name of the subcontractor and its role shall be indicated in the authorisation. The subcontractor shall satisfy the conditions laid down in Article 3(1). For the purposes of this paragraph, the point of departure shall mean one of the termini of the service. In the case of undertakings associated for the purpose of operating a regular service, the authorisation shall be issued in the names of all the undertakings and shall state the names of all the operators. It shall be given to the undertaking that manages the operation and copies shall be given to the other undertakings. 2. The period of validity of an authorisation shall not exceed 5 years. It may be set at less either at the request of the applicant or by mutual consent of the competent authorities of the Member States on whose territory passengers are picked up or set down. 3. Authorisations shall specify the following: (a) the type of service; (b) the route of the service, giving in particular the point of departure and the point of arrival; (c) the period of validity of the authorisation; (d) the stops and the timetable. 4. The Commission shall establish the format of the authorisations. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 26(2). 5. Authorisations shall entitle their holder(s) to operate regular services in the territories of all Member States over which the routes of the service pass. 6. The operator of a regular service may use additional vehicles to deal with temporary and exceptional situations. Such additional vehicles may be used only under the same conditions as set out in the authorisation referred to in paragraph 3. In this case, the carrier shall ensure that the following documents are carried on the vehicle: (a) a copy of the authorisation of the regular service; (b) a copy of the contract between the operator of the regular service and the undertaking providing the additional vehicles or an equivalent document; (c) a certified true copy of the Community licence issued to the operator providing the additional vehicles for the service. Article 7 Submission of application for authorisation 1. Applications for authorisation of regular services shall be submitted to the authorising authority. 2. The Commission shall establish the format of the applications. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 26(2). 3. Persons applying for authorisation shall provide any further information which they consider relevant or which is requested by the authorising authority, in particular a driving schedule making it possible to monitor compliance with Community legislation on driving and rest periods and a copy of the Community licence. Article 8 Authorising procedure 1. Authorisations shall be issued in agreement with the authorities of all the Member States in whose territories passengers are picked up or set down. The authorising authority shall forward to such authorities, as well as to the competent authorities of Member States whose territories are crossed without passengers being picked up or set down, a copy of the application, together with copies of any other relevant documentation, and its assessment. 2. The competent authorities of the Member States whose agreement has been requested shall notify the authorising authority of their decision on the application within 2 months. This time limit shall be calculated from the date of receipt of the request for agreement which is shown in the acknowledgement of receipt. If the decision received from the competent authorities of the Member States whose agreement has been requested is negative, it shall contain a proper statement of reasons. If the authorising authority does not receive a reply within 2 months, the authorities consulted shall be deemed to have given their agreement and the authorising authority may grant the authorisation. The authorities of the Member States whose territories are crossed without passengers being picked up or set down may notify the authorising authority of their comments within the time limit laid down in the first subparagraph. 3. The authorising authority shall take a decision on the application within 4 months of the date of submission of the application by the carrier. 4. Authorisation shall be granted unless: (a) the applicant is unable to provide the service which is the subject of the application with equipment directly available to him; (b) the applicant has not complied with national or international legislation on road transport, and in particular the conditions and requirements relating to authorisations for international road passenger services, or has committed serious infringements of Community road transport legislation in particular with regard to the rules applicable to vehicles and driving and rest periods for drivers; (c) in the case of an application for renewal of authorisation, the conditions of authorisation have not been complied with; (d) a Member State decides on the basis of a detailed analysis that the service concerned would seriously affect the viability of a comparable service covered by one or more public service contracts conforming to Community law on the direct sections concerned. In such a case, the Member State shall set up criteria, on a non-discriminatory basis, for determining whether the service applied for would seriously affect the viability of the abovementioned comparable service and shall communicate them to the Commission, upon its request; (e) a Member State decides on the basis of a detailed analysis that the principal purpose of the service is not to carry passengers between stops located in different Member States. In the event that an existing international coach and bus service is seriously affecting the viability of a comparable service covered by one or more public service contracts conforming to Community law on the direct sections concerned, due to exceptional reasons which could not have been foreseen at the time of granting the authorisation, a Member State may, with the agreement of the Commission, suspend or withdraw the authorisation to run the international coach and bus service after having given 6 months notice to the carrier. The fact that a carrier offers lower prices than those offered by other road carriers or the fact that the link in question is already operated by other road carriers shall not in itself constitute justification for rejecting the application. 5. The authorising authority and the competent authorities of all the Member States involved in the procedure to reach the agreement provided for in paragraph 1 may refuse applications only on the basis of reasons provided for in this Regulation. 6. Having completed the procedure laid down in paragraphs 1 to 5, the authorising authority shall grant the authorisation or formally refuse the application. Decisions refusing an application shall state the reasons on which they are based. Member States shall ensure that transport undertakings are given the opportunity to make representations in the event of their application being refused. The authorising authority shall inform all the authorities referred to in paragraph 1 of its decision, sending them a copy of any authorisation. 7. If the procedure for reaching the agreement referred to in paragraph 1 does not enable the authorising authority to decide on an application, the matter may be referred to the Commission within the time limit of 2 months calculated from the date of communication of a negative decision by one or more of the Member States consulted pursuant to paragraph 1. 8. After having consulted the Member States concerned, the Commission shall, within 4 months from receipt of the communication from the authorising authority, take a decision which shall take effect 30 days after the notification to the Member States concerned. 9. The Commission decision shall continue to apply until an agreement is reached between the Member States concerned. Article 9 Renewal and alteration of authorisation Article 8 shall apply, mutatis mutandis, to applications for the renewal of authorisations or for alteration of the conditions under which the services subject to authorisation must be carried out. In the event of a minor alteration to the operating conditions, in particular adjustment of intervals, fares and timetables, the authorising authority need only supply the other Member States concerned with information relating to the alteration. The Member States concerned may agree that the authorising authority alone shall decide on alterations to the conditions under which a service is operated. Article 10 Lapse of an authorisation 1. Without prejudice to the provisions of Regulation (EC) No 1370/2007 of the European Parliament and of the Council of 23 October 2007 on public passenger transport services by rail and by road (12), an authorisation for a regular service shall lapse at the end of its period of validity or 3 months after the authorising authority has received notice from its holder of his intention to withdraw the service. Such notice shall contain a proper statement of reasons. 2. Where demand for a service has ceased to exist, the period of notice provided for in paragraph 1 shall be of 1 month. 3. The authorising authority shall inform the competent authorities of the other Member States concerned that the authorisation has lapsed. 4. The holder of the authorisation shall notify users of the service concerned of its withdrawal 1 month in advance by means of appropriate publicity. Article 11 Obligations of carriers 1. Save in the event of force majeure, the operator of a regular service shall, until the authorisation expires, take all measures to guarantee a transport service that fulfils the standards of continuity, regularity and capacity and complies with the other conditions laid down by the competent authority in accordance with Article 6(3). 2. The carrier shall display the route of the service, the bus stops, the timetable, the fares and the conditions of carriage in such a way as to ensure that such information is readily available to all users. 3. Without prejudice to Regulation (EC) No 1370/2007, it shall be possible for the Member States concerned, by common agreement and in agreement with the holder of the authorisation, to make changes to the operating conditions governing a regular service. CHAPTER IV OCCASIONAL SERVICES AND OTHER SERVICES EXEMPT FROM AUTHORISATION Article 12 Control documents 1. Occasional services shall be carried out under cover of a journey form with the exception of the services referred to in the second subparagraph of Article 5(3). 2. A carrier operating occasional services shall fill out a journey form before each journey. 3. The journey form shall contain at least the following information: (a) the type of service; (b) the main itinerary; (c) the carrier(s) involved. 4. The books of journey forms shall be supplied by the competent authorities of the Member State where the carrier is established or by bodies appointed by those authorities. 5. The Commission shall establish the format of the journey form, the book of journey forms and the way in which they are used. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 26(2). 6. In the case of the special regular services referred to in the third subparagraph of Article 5(2), the contract or a certified true copy thereof shall serve as the control document. Article 13 Local excursions Within the framework of an international occasional service, a carrier may carry out occasional services (local excursions) in a Member State other than that in which it is established. Such services shall be intended for non-resident passengers previously carried by the same carrier on one of the international services mentioned in the first paragraph and shall be carried out with the same vehicle or another vehicle from the same carrier or group of carriers. CHAPTER V CABOTAGE Article 14 General principle Any carrier who operates road passenger transport services for hire or reward and who holds a Community licence shall be permitted, under the conditions laid down in this Chapter and without discrimination on grounds of the carriers nationality or place of establishment, to operate the cabotage operations as specified in Article 15. Article 15 Authorised cabotage operations Cabotage operations shall be authorised for the following services: (a) special regular services provided that they are covered by a contract concluded between the organiser and the carrier; (b) occasional services; (c) regular services, performed by a carrier not resident in the host Member State in the course of a regular international service in accordance with this Regulation with the exception of transport services meeting the needs of an urban centre or conurbation, or transport needs between it and the surrounding areas. Cabotage operations shall not be performed independently of such international service. Article 16 Rules applicable to cabotage operations 1. The performance of the cabotage operations shall be subject, save as otherwise provided in Community legislation, to the laws, regulations and administrative provisions in force in the host Member State with regard to the following: (a) the conditions governing the transport contract; (b) the weights and dimensions of road vehicles; (c) the requirements relating to the carriage of certain categories of passengers, namely schoolchildren, children and persons with reduced mobility; (d) the driving time and rest periods; (e) the value added tax (VAT) on transport services. The weights and dimensions referred to in point (b) of the first subparagraph may, where appropriate, exceed those applicable in the carriers Member State of establishment, but they may under no circumstances exceed the limits set by the host Member State for national traffic or the technical characteristics mentioned in the proofs referred to in Article 6(1) of Directive 96/53/EC. 2. Save as otherwise provided in Community legislation, cabotage operations which form part of the transport services provided for in Article 15(c) shall be subject to the laws, regulations and administrative provisions in force in the host Member State regarding authorisations, tendering procedures, the routes to be operated and the regularity, continuity and frequency of services as well as itineraries. 3. The technical standards of construction and equipment which must be met by vehicles used to carry out cabotage operations shall be those laid down for vehicles put into circulation in international transport. 4. The national laws, regulations and administrative provisions referred to in paragraphs 1 and 2 shall be applied to non-resident carriers under the same conditions as those imposed on carriers established in the host Member State, so as to prevent any discrimination on grounds of nationality or place of establishment. Article 17 Control documents for cabotage operations 1. Cabotage operations in the form of occasional services shall be carried out under cover of a journey form as referred to in Article 12 which shall be kept on board the vehicle and be presented at the request of any authorised inspecting officer. 2. The following information shall be entered in the journey form: (a) the points of departure and arrival of the service; (b) the date of departure and the date on which the service ends. 3. The journey forms shall be supplied in books as referred to in Article 12 certified by the competent authority or body in the Member State of establishment. 4. In the case of special regular services, the contract concluded between the carrier and the transport organiser, or a certified true copy thereof, shall serve as the control document. However, a journey form shall be filled out in the form of a monthly statement. 5. The journey forms used shall be returned to the competent authority or body in the Member State of establishment in accordance with procedures to be laid down by that authority or body. CHAPTER VI CONTROLS AND PENALTIES Article 18 Transport tickets 1. Carriers operating a regular service, excluding special regular services, shall issue either individual or collective transport tickets indicating: (a) the points of departure and arrival and, where appropriate, the return journey; (b) the period of validity of the ticket; (c) the fare of transport. 2. The transport ticket provided for in paragraph 1 shall be presented at the request of any authorised inspecting officer. Article 19 Inspections on the road and in undertakings 1. The authorisation or control document shall be carried on the vehicle and shall be presented at the request of any authorised inspecting officer. 2. Carriers operating international carriage of passengers by coach and bus shall allow all inspections intended to ensure that operations are being conducted correctly, in particular as regards driving and rest periods. In the context of the implementation of this Regulation, authorised inspecting officers shall be empowered to: (a) check the books and other documentation relating to the operation of the transport undertaking; (b) make copies of, or take extracts from, the books and documentation on the premises; (c) have access to all the transport undertakings premises, sites and vehicles; (d) require the production of any information contained in books, documentation or data bases. Article 20 Mutual assistance Member States shall assist one another in ensuring the application and monitoring of this Regulation. They shall exchange information via the national contact points established pursuant to Article 18 of Regulation (EC) No 1071/2009. Article 21 Withdrawal of Community licences and authorisations 1. The competent authorities of the Member State where the carrier is established shall withdraw the Community licence where the holder: (a) no longer satisfies the conditions laid down in Article 3(1); or (b) has supplied inaccurate information concerning the data which were required for the issue of the Community licence. 2. The authorising authority shall withdraw an authorisation where the holder no longer fulfils the conditions on the basis of which the authorisation was issued under this Regulation, in particular where the Member State in which the carrier is established so requests. That authority shall immediately inform the competent authorities of the Member State concerned. Article 22 Sanctioning of infringements by the Member State of establishment 1. In the event of a serious infringement of Community road transport legislation committed or ascertained in any Member State, in particular with regard to the rules applicable to vehicles, driving and rest periods for drivers and the provision without authorisation of parallel or temporary services, as referred to in the fifth subparagraph of Article 5(1), the competent authorities of the Member State of establishment of the carrier who committed the infringement shall take appropriate action, which may include a warning if provided for by national law, to pursue the matter. This may lead, inter alia, to the imposition of the following administrative penalties: (a) the temporary or permanent withdrawal of some or all of the certified true copies of the Community licence; (b) the temporary or permanent withdrawal of the Community licence. These penalties may be determined after the final decision on the matter has been taken and shall have regard to the seriousness of the infringement committed by the holder of the Community licence and to the total number of certified true copies of that licence held in respect of international traffic. 2. The competent authorities of the Member State of establishment shall communicate to the competent authorities of the Member State in which the infringements were ascertained, as soon as possible and at the latest within 6 weeks of their final decision on the matter, which, if any, of the penalties provided for in paragraph 1 have been imposed. If such penalties are not imposed, the competent authorities of the Member State of establishment shall state the reasons therefor. 3. The competent authorities shall ensure that the penalties imposed on the carrier concerned are, as a whole, proportionate to the infringement or infringements which gave rise to such penalties, taking into account any penalty for the same infringement imposed in the Member State in which the infringement was ascertained. 4. This Article is without prejudice to the possibility of the competent authorities of the Member State of establishment of the carrier instituting proceedings before a national court or tribunal. In the event that such proceedings are brought, the competent authority in question shall inform the competent authorities of the Member States in which the infringements were ascertained thereof. 5. Member States shall ensure that carriers have the right to appeal against any administrative penalty imposed on them pursuant to this Article. Article 23 Sanctioning of infringements by the host Member State 1. Where the competent authorities of a Member State are aware of a serious infringement of this Regulation or of Community road transport legislation attributable to a non-resident carrier, the Member State within the territory of which the infringement is ascertained shall transmit to the competent authorities of the carriers Member State of establishment, as soon as possible and at the latest within 6 weeks of their final decision, the following information: (a) a description of the infringement and the date and time when it was committed; (b) the category, type and seriousness of the infringement; and (c) the penalties imposed and the penalties executed. The competent authorities of the host Member State may request that the competent authorities of the Member State of establishment impose administrative penalties in accordance with Article 22. 2. Without prejudice to criminal prosecution, the competent authorities of the host Member State may impose penalties on non-resident carriers who have committed infringements of this Regulation or of national or Community road transport legislation in their territory on the occasion of a cabotage operation. The penalties shall be imposed on a non-discriminatory basis and may, inter alia, consist of a warning, or, in the event of a serious infringement, a temporary ban on cabotage operations within the territory of the host Member State where the infringement was committed. 3. Member States shall ensure that carriers have the right to appeal against any administrative penalty imposed on them pursuant to this Article. Article 24 Entry in the national electronic registers Member States shall ensure that serious infringements of Community road transport legislation attributable to carriers established in their territory, which have led to the imposition of a penalty by any Member State, as well as any temporary or permanent withdrawal of the Community licence or of the certified true copy thereof are recorded in the national electronic register of road transport undertakings. Entries in the register which concern a temporary or permanent withdrawal of a Community licence shall remain in the database for at least 2 years from the time of the expiry of the period of withdrawal, in the case of temporary withdrawal, or from the date of withdrawal, in the case of permanent withdrawal. CHAPTER VII IMPLEMENTATION Article 25 Agreements between Member States 1. Member States may conclude bilateral and multilateral agreements on the further liberalisation of the services covered by this Regulation, in particular as regards the authorisation system and the simplification or abolition of control documents, especially in border regions. 2. Member States shall inform the Commission of any agreements concluded under paragraph 1. Article 26 Committee procedure 1. The Commission shall be assisted by the committee established by Article 18(1) of Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (13). 2. Where reference is made to this paragraph, Article 5a(1) to (4) and (5)(b), and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 27 Penalties Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Member States shall notify those provisions to the Commission by 4 December 2011 and shall notify it without delay of any subsequent amendment affecting them. Member States shall ensure that all such measures are taken without discrimination as to the nationality or place of establishment of the carrier. Article 28 Reporting 1. Every 2 years Member States shall communicate to the Commission the number of authorisations for regular services issued the previous year and the total number of authorisations for regular services valid at the end of that reporting period. This information shall be given separately for each country of destination of the regular service. Member States shall also communicate to the Commission the data concerning cabotage operations, in the form of special regular services and occasional services, carried out during the reporting period by resident carriers. 2. Every 2 years the competent authorities in the host Member State shall send the Commission statistics on the number of authorisations issued for cabotage operations in the form of the regular services referred to in Article 15(c). 3. The Commission shall establish the format of the table to be used for the communication of the statistics referred to in paragraph 2. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 26(2). 4. Member States shall inform the Commission no later than 31 January of every year of the number of carriers holding a Community licence as at 31 December of the previous year and of the number of certified true copies corresponding to the number of vehicles in circulation on that date. Article 29 Amendment to Regulation (EC) No 561/2006 In Article 8 of Regulation (EC) No 561/2006, the following paragraph shall be inserted: 6a. By way of derogation from paragraph 6, a driver engaged in a single occasional service of international carriage of passengers, as defined in Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services (14), may postpone the weekly rest period for up to 12 consecutive 24-hour periods following a previous regular weekly rest period, provided that: (a) the service lasts at least 24 consecutive hours in a Member State or a third country to which this Regulation applies other than the one in which the service started; (b) the driver takes after the use of the derogation: (i) either two regular weekly rest periods; or (ii) one regular weekly rest period and one reduced weekly rest period of at least 24 hours. However, the reduction shall be compensated by an equivalent period of rest taken en bloc before the end of the third week following the end of the derogation period; (c) after 1 January 2014, the vehicle is equipped with recording equipment in accordance with the requirements of Annex IB to Regulation (EEC) No 3821/85; and (d) after 1 January 2014, if driving during the period from 22,00 to 06,00, the vehicle is multi-manned or the driving period referred to in Article 7 is reduced to three hours. The Commission shall monitor closely the use made of this derogation in order to ensure the preservation of road safety under very strict conditions, in particular by checking that the total accumulated driving time during the period covered by the derogation is not excessive. By 4 December 2012, the Commission shall draw up a report assessing the consequences of the derogation in respect of road safety as well as social aspects. If it deems it appropriate, the Commission shall propose amendments to this Regulation in this respect. CHAPTER VIII FINAL PROVISIONS Article 30 Repeals Regulations (EEC) No 684/92 and (EC) No 12/98 are hereby repealed. References to the repealed Regulations shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex III. Article 31 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 4 December 2011, with the exception of Article 29, which shall apply from 4 June 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 21 October 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) OJ C 10, 15.1.2008, p. 44. (2) Opinion of the European Parliament of 5 June 2008 (not yet published in the Official Journal), Council Common Position of 9 January 2009 (OJ C 62 E, 17.3.2009, p. 25), Position of the European Parliament of 23 April 2009 (not yet published in the Official Journal) and Council Decision of 24 September 2009. (3) OJ L 74, 20.3.1992, p. 1. (4) OJ L 4, 8.1.1998, p. 10. (5) OJ L 102, 11.4.2006, p. 1. (6) OJ L 18, 21.1.1997, p. 1. (7) See page 51 of this Official Journal. (8) OJ L 184, 17.7.1999, p. 23. (9) OJ L 57, 2.3.1992, p. 27. (10) OJ L 235, 17.9.1996, p. 59. (11) OJ L 226, 10.9.2003, p. 4. (12) OJ L 315, 3.12.2007, p. 1. (13) OJ L 370, 31.12.1985, p. 8. (14) OJ L 300, 14.11.2009, p. 88. ANNEX I Security features of the Community licence The Community licence must have at least two of the following security features:  a hologram,  special fibres in the paper which become visible under UV-light,  at least one microprint line (printing visible only with a magnifying glass and not reproduced by photocopying machines),  tactile characters, symbols or patterns,  double numbering: serial number and issue number,  a security design background with fine guilloche patterns and rainbow printing. ANNEX II Community licence model EUROPEAN COMMUNITY (a) (Colour Pantone light blue, format DIN A4 cellulose paper, 100 g/m2 or more) (First page of the licence) (Text in the official language(s) or one of the official languages of the Member State issuing the licence) (b) (Second page of the licence) (Text in the official language(s) or one of the official languages of the Member State issuing the licence) GENERAL PROVISIONS 1. This licence is issued pursuant to Regulation (EC) No 1073/2009. 2. This licence is issued by the competent authorities of the Member State of establishment of the carrier for hire or reward who: (a) is authorised in the Member State of establishment to undertake carriage by means of regular services, including special regular services, or occasional services by coach and bus; (b) satisfies the conditions laid down in accordance with Community rules on admission to the occupation of road passenger transport operator in national and international transport operations; (c) meets legal requirements regarding the standards for drivers and vehicles. 3. This licence permits the international carriage of passengers by coach and bus for hire or reward on all transport links for journeys carried out in the territory of the Community: (a) where the point of departure and point of arrival are situated in two different Member States, with or without transit through one or more Member States or third countries; (b) where the point of departure and the point of arrival are in the same Member State, while the picking up or setting down of passengers is in another Member State or in a third country; (c) from a Member State to a third country and vice versa, with or without transit through one or more Member States or third countries; (d) between third countries crossing the territory of one or more Member States in transit; and empty journeys in connection with transport operations under the conditions laid down by Regulation (EC) No 1073/2009. In the case of a transport operation from a Member State to a third country and vice versa, Regulation (EC) No 1073/2009 is applicable, for the part of the journey on the territory of Member States crossed in transit. It does not apply to that part of the journey within the territory of the Member State of picking up or setting down, as long as the necessary agreement between the Community and the third country concerned has not been concluded. 4. This licence is personal and non-transferable. 5. This licence may be withdrawn by the competent authority of the Member State of issue in particular where the carrier: (a) no longer satisfies the conditions laid down in Article 3(1) of Regulation (EC) No 1073/2009; (b) has supplied inaccurate information regarding the data required for the issue or renewal of the licence; (c) has committed a serious infringement or infringements of Community road transport legislation in any Member State, in particular with regard to the rules applicable to vehicles, driving and rest periods for drivers and the provision, without authorisation, of parallel or temporary services as referred to in the fifth subparagraph of Article 5(1) of Regulation (EC) No 1073/2009. The competent authorities of the Member State of establishment of the carrier who committed the infringement may, inter alia, withdraw the Community licence or make temporary or permanent withdrawals of some or all of the certified true copies of the Community licence. These penalties are determined in accordance with the seriousness of the breach committed by the holder of the Community licence and with the total number of certified true copies that he possesses in respect of his international transport services. 6. The original of the licence must be kept by the carrier. A certified true copy of the licence must be carried on the vehicle carrying out an international transport operation. 7. This licence must be presented at the request of any authorised inspecting officer. 8. The holder must, on the territory of each Member State, comply with the laws, regulations and administrative measures in force in that State, particularly with regard to transport and traffic. 9. Regular services means services which provide for the carriage of passengers at specified intervals along specified routes, passengers being taken up and set down at predetermined stopping points, and which are open to all, subject, where appropriate, to compulsory reservation. The regular nature of the service shall not be affected by any adjustment to the service operating conditions. Regular services require authorisation. Special regular services means regular services, by whomsoever organised, which provide for the carriage of specified categories of passengers, to the exclusion of other passengers, at specified intervals along specified routes, passengers being taken up and set down at predetermined stopping points. Special regular services shall include: (a) the carriage of workers between home and work; (b) carriage of school pupils and students to and from the educational institution. The fact that a special service may be varied according to the needs of users shall not affect its classification as a regular service. Special regular services do not require authorisation if they are covered by a contract between the organiser and the carrier. The organisation of parallel or temporary services, serving the same public as existing regular services, requires authorisation. Occasional services means services which do not fall within the definition of regular services, including special regular services, and whose main characteristic is that they carry groups constituted on the initiative of a customer or of the carrier himself. The organisation of parallel or temporary services comparable to existing regular services and serving the same public as the latter shall be subject to authorisation in accordance with the procedure laid down in Chapter III of Regulation (EC) No 1073/2009. These services shall not cease to be occasional services solely on the grounds that they are provided at certain intervals. Occasional services do not require authorisation. ANNEX III CORRELATION TABLE Regulation (EEC) No 684/92 Regulation (EC) No 12/98 This Regulation Article 1 Article 1 Article 2, point 1.1. Article 2(1) Article 2(2), Article 5(1) Article 2, point 1.2. Article 2(2) Article 2(3), Article 5(2) Article 2, point 1.3. Article 5(1), fifth subparagraph Article 2, point 3.1. Article 2(3) Article 2(4), Article 5(3) Article 2, point 3.3. Article 5(3) Article 2, point 3.4. Article 5(3) Article 2, point 4. Article 2(5), Article 5(5) Article 3 Article 3 Article 3a Article 4 Article 4 Article 5 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 5(5) Article 1 Article 14 Article 2(4) Article 3 Article 15 Article 4 Article 16 Article 5 Article 4(3) Article 6 Article 17 Article 7 Article 28(3) Article 8 Article 26 Article 9 Article 14 Article 18 Article 15 Article 19 Article 11(1) Article 20 Article 16(1) Article 21(1) Article 16(2) Article 21(2) Article 16(3) Article 22(1) Article 16(4) Article 23(1) Article 16(5) Article 22(2) Article 11(2) Article 23(2) Article 11(3) Article 23(2) Article 11(4) Article 12 Article 22(5), Article 23 Article 13 Article 16a Article 10 Article 26 Article 17 Article 18 Article 25 Article 19 Article 14 Article 27 Article 20 Article 21 Article 30 Article 22 Article 15 Article 31 Annex Annex II